 Case 1:20-cv-00830-LO-IDD Document 1 Filed 07/22/20 Page 1 of 10 PageID# 1




                         UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                Alexandria Division


 Gregorio Castillo, and
 Fernando Gonzalez

                                       Plaintiffs,

 v.                                                          CIVIL ACTION NO. __________

 The French Bread Factory, Inc.


                                       Defendant.



                                          COMPLAINT

       COME NOW Plaintiffs Gregorio Castillo (herein “Castillo”) and Fernando Gonzalez

(herein “Gonzalez”) (collectively “Plaintiffs), by counsel, and make the following allegations:

                                       INTRODUCTION

       1.      This is an action to recover for unlawful retaliation by Defendant French Bread

Factory, Inc. (herein “FBF”) in violation of the Fair Labor Standards Act of 1938, as amended, 29

U.S.C. § 215(a)(3), (hereinafter “the Act” or “FLSA”).

                                JURISDICTION AND VENUE

       2.      This Court has jurisdiction pursuant to 29 U.S.C. § 215(a)(3) in that the Plaintiffs

may bring this action in any appropriate United States District Court.

       3.      Venue is proper for this Court pursuant to 28 U.S.C. § 1391 and Local Rule 3(B)(4)

since the acts and omissions giving rise to this lawsuit have taken place in the Eastern District of

Virginia.

                                                 1
 Case 1:20-cv-00830-LO-IDD Document 1 Filed 07/22/20 Page 2 of 10 PageID# 2




       4.         Defendant is subject to personal jurisdiction in the Commonwealth of Virginia.

                                              PARTIES

       5.         Castillo is a resident of Virginia and a former employee of FBF. Castillo was an

“employee” as defined in the FLSA.

       6.         Gonzalez is a resident of Virginia and a former employee of FBF. Gonzalez was

an “employee” as defined in the FLSA.

       7.         FBF is a Virginia Corporation with its principal office in Sterling, Virginia. FBF

meets the definition of “employer” as defined in the FLSA.

                                    FACTUAL ALLEGATIONS

       8.         Castillo was hired by FBF in or around May 1998 as a baker. Castillo transitioned

into the role of delivery driver sometime around 2000.

       9.         Gonzalez was hired by FBF in or around May 2011 as a delivery driver.

       10.        FBF drivers drove small delivery trucks provided by FBF and made local deliveries

of baked goods along specified driving routes.

       11.        On February 22, 2018, Castillo and Gonzalez, along with two other FBF

employees, Morris Garcia and Jose Morales, brought suit against FBF in the Eastern District of

Virginia for violations of the FLSA related to unpaid wages of overtime pursuant to 29 U.S.C. §

216(b) and (c).

       12.        After the lawsuit was filed, Jose Morales left FBF around April 2018 while the

remaining three plaintiffs, Castillo, Gonzalez, and Morris Garcia continued to work for FBF as the

overtime case proceeded through litigation.

       13.        Upon information and belief, Cesar Melendez, the manager of drivers, spoke with


                                                  2
 Case 1:20-cv-00830-LO-IDD Document 1 Filed 07/22/20 Page 3 of 10 PageID# 3




Gonzalez around the end of July 2018 and informed him, among other things, that: (i) the owner

of FBF was unhappy with the employees’ involvement in the lawsuit; (ii) the owner had told Cesar

to closely monitor those involved (i.e. the plaintiffs in the lawsuit) in order to “find a reason to fire

[them]”; (iii) Cesar intended to fire all employees involved when the lawsuit was finished

regardless.

        14.     On July 24, 2018, FBF terminated Castillo’s employment.

        15.     On August 10, 2018, FBF terminated Gonzalez’s employment.

        16.     Prior to his termination, Castillo was making deliveries for FBF five days a week.

He typically began work as early as 1:15 a.m. and finished work around noon.

        17.     Castillo’s regularly assigned driving route included close to thirty individual stops

and included deliveries to the United States Capital Visitor’s Center (herein “CVC”) and the

Supreme Court of the United States (herein “SCOTUS”).

        18.     Deliveries for the CVC were made at an underground loading dock located at 211

New Jersey Avenue, Northwest Washington DC, 20001.

        19.     Deliveries for the SCOTUS were made off a one-lane road located at 11 2nd Street

Northeast Washington DC, 20002, or about 0.5 miles away from the CVC stop.

        20.     It was Castillo’s regular business practice to deliver to the CVC directly before

delivering to the SCOTUS.

        21.     Because of the early-morning traffic in that area of the city, Castillo tried to arrive

early to the CVC whenever possible.

        22.     At the CVC loading dock, a door to the kitchen was opened for deliveries sometime

between 6:00 am and 6:30 am. Occasionally, deliveries were accepted earlier than 6:00 am.


                                                   3
 Case 1:20-cv-00830-LO-IDD Document 1 Filed 07/22/20 Page 4 of 10 PageID# 4




        23.    All deliveries to the SCOTUS were overseen by security guards and subjected to

K-9 inspection. Because the SCOTUS did not open until 7:00 am, security typically began

inspecting and accepting deliveries around fifteen to twenty minutes before 7:00 am.

        24.    At the SCOTUS delivery location, there was no convenient place for drivers to park

before security was ready for morning delivery inspections.

        25.    Any vehicle parked on this one-lane road that was not under an active inspection

by SCOTUS security was subject to a parking ticket and / or told to move.

        26.    Accordingly, security at the SCOTUS told Castillo not to arrive at the SCOTUS

with deliveries until fifteen to twenty minutes before opening.

        27.    When Castillo was ahead of schedule, including when CVC opened its kitchen

before 6:30a.m., it was his regular business practice to wait in his delivery truck at the CVC loading

dock until an appropriate time to leave in order to arrive when SCOTUS security was ready to

inspect and accept deliveries.

        28.    Other FBF drivers also waited at the CVC loading dock until the time when

SCOTUS was ready to inspect and accept deliveries.

        29.    On July 24, 2018, Castillo was accompanied on his delivery route by Suri Perez

(herein “Perez”). Perez was a newly hired FBF employee that Castillo had been tasked with

training.

        30.    On that day, Castillo and Perez arrived at the CVC loading dock before 6:00 am

and were able to complete their CVC delivery early.

        31.    Castillo and Perez returned to the delivery van a few minutes after 6:00 am and

proceeded to wait at the CVC loading dock until it was time for them to drive over to the SCOTUS.


                                                  4
 Case 1:20-cv-00830-LO-IDD Document 1 Filed 07/22/20 Page 5 of 10 PageID# 5




       32.     During this period of time, there was nothing else for Castillo or Perez to do except

wait inside their parked delivery truck at CVC.

       33.     Accordingly, Castillo sat and rested in the driver’s seat while Perez sat and rested

in the passenger’s seat. Castillo and Perez spoke briefly. Castillo set a ten-minute alarm on his

phone before closing his eyes and briefly dozing off in his seat. Ten minutes later, Castillo’s alarm

went off. Castillo woke up, started the delivery truck, and left the CVC loading dock with Perez

at 6:18 am to head over to the SCOTUS.

       34.     Castillo and Perez completed the remainder of the route’s deliveries on-time and

without any noted issues, including that day’s delivery to the SCOTUS.

       35.     At this time, FBF recorded the actions of its delivery drivers using cameras

mounted inside its delivery trucks.

       36.     Video recordings from Castillo’s delivery truck on July 24, 2018 support the facts

described above.

       37.     The next day, on July 25th, when Castillo reported to work, he received a letter of

termination upon his arrival.

       38.     The letter claimed that, on July 24th, Castillo had been asleep for 39 minutes while

on-duty and that such action was a violation of FBF’s “Zero Tolerance Policy” and a “theft of

company time”. The letter stipulated that Castillo’s termination was to be effective immediately

and signed by FBF President Lorena Maltez.

       39.     Castillo met with Human Resources and refuted the claims made against him in the

letter. Castillo explained his reason for remaining at the CVC and that this was part of the regular

business practice of all FBF drivers on this particular route.


                                                  5
 Case 1:20-cv-00830-LO-IDD Document 1 Filed 07/22/20 Page 6 of 10 PageID# 6




       40.     HR told Castillo that a video recording from his delivery truck showed him sleeping

on the job. Castillo stated he knew of other drivers who also fell asleep at the CVC ahead of their

SCOTUS delivery, however HR told Castillo that their decision to terminate him was final.

       41.     Upon information and belief, when Perez was questioned by HR about this same

incident, she denied the allegations FBF made against Castillo and refused to support FBF’s

account of events. Perez’s employment was subsequently terminated by FBF a few days later.

       42.     Prior to his termination, Gonzalez was making deliveries for FBF six days a week.

He typically began work as early as 1:15 a.m. and got off between 11:00 a.m. and 11:45 a.m.

       43.     Gonzalez typically drove an assigned route that took around eight-and-a-half hours

to complete each day.

       44.     At the end of July, around the same time Castillo was terminated, Gonzalez learned

that Cesar Melendez had reassigned Gonzalez’s usual delivery route to another employee. The

new route Gonzalez was assigned only took around five hours a day to complete.

       45.     When Gonzalez first asked Cesar Melendez why he had been reassigned and not

another driver, Cesar said “Just because”.

       46.     Since FBF could not guarantee its drivers a set number of hours per week, Gonzalez

expressed concern that the route reassignment would result in his earning of less hours per week.

       47.     In response, FBF told Gonzalez that his hours would not be cut and that his

reassignment was merely to cover the route of a driver who had been terminated and that Gonzalez

had been assigned to it because he was a “senior driver” who was familiar with that vacant route.

       48.     When Gonzalez would finish driving the shorter, newly assigned route, FBF

management had Gonzalez perform additional afternoon deliveries or instead, required him to


                                                6
 Case 1:20-cv-00830-LO-IDD Document 1 Filed 07/22/20 Page 7 of 10 PageID# 7




complete miscellaneous tasks and clean-up around the office.

          49.   On August 9, 2018, Lorena Maltez told Gonzalez to pick up some carpets on the

floor of the office and to take them out to the garage for storage. When Gonzalez expressed

concern with being asked to do tasks unrelated to his job as a delivery driver, Lorena told Gonzalez

to go wash all of the delivery trucks instead.

          50.   Gonzalez had never before been asked to wash all of the other driver delivery

trucks.

          51.   It was within FBF’s regular business practices to have each driver wash his/her own

vehicle.

          52.   Accordingly, on August 9th, Gonzalez, washed his own delivery truck before

clocking out and going home.

          53.   The next day, on August 10th, Gonzalez reported to work and noticed that his name

was not on the check-in list of drivers. Cesar Melendez approached Gonzalez and told him that

he had been “terminated for insubordination” from the day before. Gonzalez requested an official

termination letter and was told by Cesar that it be would be mailed to him.

          54.   Later on that same day, after Gonzalez had been terminated, Cesar Melendez spoke

with Gonzalez again. Cesar told Gonzalez that the FBF owner was still upset with him and the

other employees who were involved in the overtime lawsuit. Cesar told Gonzalez that the owner

had told him to fire Gonzalez because of the lawsuit. Additionally, Cesar indicated that Morris

Garcia would be the next one to be fired and that they planned to supervise him closely over the

next week in order to find a reason to fire him.

          55.   Upon information and belief, soon thereafter, FBF proceeded to reassign Morris


                                                   7
 Case 1:20-cv-00830-LO-IDD Document 1 Filed 07/22/20 Page 8 of 10 PageID# 8




Garcia’s typical driving route in the same manner that they had reassigned Gonzalez’s route as a

way to “set-up” Morris Garcia.

        56.     Before going to trial, the employees in the overtime lawsuit, including Castillo and

Gonzalez, and FBF reached a settlement agreement with regards to the alleged FLSA wage

violations on September 12, 2018. The settlement agreement between the parties explicitly

excluded any FLSA retaliation claims by Plaintiffs from the scope of the settlement agreement.

                              FLSA VIOLATION - RETALIATION

        57.     Plaintiffs incorporate by reference and re-allege the preceding paragraphs as though

fully set forth herein.

        58.     Plaintiffs’ job duties, and the job duties or those similarly situated to Plaintiffs, are

not exempt from the coverage of the FLSA.

        59.     At all relevant times, Plaintiffs were entitled to the rights, protections, and benefits

provided under the FLSA.

        60.     As employees, Castillo’s and Gonzalez’s participation in the lawsuit against FBF,

their then current employer, for unpaid overtime constituted a protected activity under the FLSA.

        61.     Prior to the lawsuit being settled out-of-court, both Castillo and Gonzalez were

abruptly terminated by FBF.

        62.     FBF’s reasons for terminating Castillo and Gonzalez were each factually inaccurate

and made under pretext.

        63.     Comments made by Cesar Melendez make clear that FBF was planning to terminate

these employees because of their involvement in the lawsuit demonstrates direct evidence of a

causal connection between Plaintiffs’ protected participation in the overtime lawsuit and their


                                                   8
 Case 1:20-cv-00830-LO-IDD Document 1 Filed 07/22/20 Page 9 of 10 PageID# 9




terminations by FBF.

       64.     FBF showed a reckless disregard for Plaintiffs’ right to be free from retaliation for

filing a lawful claim under the FLSA. FBF’s actions against Castillo and Gonzalez demonstrate a

retaliatory animus against its employees who had asserted their right to bring a claim under the

FLSA. Accordingly, FBF intentionally and/or willfully violated Castillo’s and Gonzalez’s right

to be free from retaliation under the FLSA.



                                    PRAYER FOR RELIEF

       Wherefore, Plaintiffs request the following Relief against Defendant:

               A.      Compensatory damages for lost wages, plus an equivalent amount of

       liquidated damages, along with pre-judgment interest;

               B.      Compensatory damages for said retaliation in an amount to be determined

       by the jury;

               C.      Punitive damages for said retaliation in amount to be determined by the

       jury;

               D.      Reasonable attorneys’ fees and costs expended in the prosecution of this

       case;

               E.      Any and all further relief permissible by law.




                                                 9
Case 1:20-cv-00830-LO-IDD Document 1 Filed 07/22/20 Page 10 of 10 PageID# 10




     Plaintiff hereby demands TRIAL BY JURY.


                                     Respectfully submitted,
                                     Gregorio Castillo and Fernando Gonzalez
                                     Plaintiffs

                                     By: ___/s/_________________________
                                            Craig Juraj Curwood (VSB No. 43975)
                                            Curwood Law Firm, PLC
                                            530 E. Main Street, Suite 710
                                            Richmond, VA 23219
                                            Telephone: (804) 788-0808
                                            Fax: (804) 767-6777
                                            ccurwood@curwoodlaw.com
                                            Counsel for Plaintiffs




                                       10
